         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CARRIE GALLAGHER, individually and              CIVIL ACTION
 on behalf of all others similarly situated,
                                                 Case No. 2:20-cv-00049-MRH
                        Plaintiff,

                v.                               FIRST AMENDED COMPLAINT –
                                                 COLLECTIVE ACTION
 CHARTER FOODS, INC.; and CHARTER
 CENTRAL, LLC
                                                 JURY TRIAL DEMANDED
                        Defendants.


       Plaintiff, Carrie Gallagher (“Gallagher” or “Plaintiff”), files this Collective Action

Complaint against Defendants, Charter Foods, Inc. and Charter Central, LLC (collectively,

“Defendants” or “Charter Foods”), seeking all relief available under the Fair Labor Standards Act,

29 U.S.C. § 201 et seq. (“FLSA”), on behalf of herself and all current and former “Assistant

Managers” (“AMs”), however variously titled, who work (or worked) at any of Defendants’ “Taco

Bell” franchised restaurants in the United States of America during the relevant time period. The

following allegations are based on personal knowledge as to Plaintiff’s own conduct and are made

on information and belief as to the acts of others.

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action on behalf of herself and similarly situated current and

former AMs to recover unpaid overtime pursuant to the FLSA. Charter Foods violated the FLSA

by failing to pay its AMs overtime compensation for the hours they worked over forty (40) in one

or more workweeks because Charter Foods classifies them as exempt from overtime.

       2.      On information and belief, Charter Foods employs AMs in more than fifty (50)

“Taco Bell” franchised restaurants in several states in the south and northeast, including
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 2 of 18




Pennsylvania.

       3.       Although Charter Foods considers its AMs to be “managers,” AMs are not

responsible for true management functions. To the contrary, AMs spend the vast majority of their

time performing the same duties as non-exempt employees, including serving customers, preparing

food, working the drive-thru, counting inventory, unloading trucks, and cleaning the restaurant.

       4.       AMs report to General Managers who, in turn, report to district and other

supervisory personnel. General Managers are the highest level of management in Charter Foods’

“Taco Bell” restaurants.

       5.       AMs are classified by Charter Foods as exempt from overtime, even though their

duties do not fall within any of the exemptions under federal or state overtime laws.

       6.       As alleged herein, Plaintiff and all other similarly situated were required to work

more than forty (40) hours in a workweek while employed by Charter Foods in order to complete

their job duties. However, in accordance with Charter Foods’ policy, pattern, and/or practice, they

were misclassified as exempt from overtime compensation and were not paid at the mandated rate

of time-and-one-half for all hours worked in excess of forty (40) in a workweek.

       7.       Pursuant to 29 U.S.C. § 216(b), Plaintiff brings this action on behalf of herself and

all persons who are or were formerly employed by Charter Foods in the United States during the

relevant time period as AMs at its “Taco Bell” restaurants, and individuals holding comparable

salaried positions with different titles (the “AM Collective”).

       8.       Charter Foods’ systematic failure and refusal to pay Plaintiff and all other similarly

situated AMs for all hours worked over forty (40) in a workweek violates the FLSA.




                                                  2
          Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 3 of 18




                                         THE PARTIES

Plaintiff Carrie Gallagher

         9.    Gallagher resides in Donora, Pennsylvania (Washington County). Between

approximately December 2018 and June 2019, Gallagher was employed by Charter Foods as an

AM at a “Taco Bell” restaurant located in Washington, Pennsylvania (Washington County).

         10.   Throughout her employment as an AM with Charter Foods, Gallagher was

scheduled to work at least 50 hours each week, though she worked more. On average, during each

week of her employment with Charter Foods, Gallagher worked approximately 60 hours (often

more), including during the weeks leading up to, and of, Christmas 2018, Easter 2019, and spring

break 2019.

         11.   Gallagher spent the vast majority of her time performing the same duties as non-

exempt employees, including serving customers, preparing food, working the drive-thru, counting

inventory, unloading trucks, and cleaning the restaurant.

         12.   The work Gallagher performed was at the direction, and for the benefit, of Charter

Foods.

         13.   Pursuant to Charter Foods’ policy, pattern or practice of classifying AMs as exempt

from overtime, Gallagher was not paid premium overtime compensation for all hours worked over

forty (40) in a workweek.

         14.   Gallagher has consented to join this action. See ECF No. 1-1.

Defendant Charter Foods, Inc.

         15.   Charter Foods, Inc. is a Tennessee corporation with its principal place of business

located at 1111 Gateway Service Park Road in Morristown, Tennessee. Upon information and

belief, Robert Jenkins is the President of Charter Foods.


                                                 3
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 4 of 18




       16.     Charter Foods is a Yum! Brands franchisee with over 200 Taco Bell, Long John

Silver’s, and KFC locations.

       17.     At all relevant times, Charter Foods employed or acted in the interest of an

employer towards Plaintiff and other similarly situated current and former AMs and, among other

things, maintained control, oversight and direction over Plaintiff and other AMs, including with

respect to timekeeping, payroll and other employment practices that applied to them.

       18.     Charter Foods applies the same employment policies, practices, and procedures to

all AMs nationwide.

       19.     Charter Foods is a covered employer within the meaning of the FLSA because,

among other things, it employs individuals, including Plaintiff, who are engaged in interstate

commerce or in the production of goods for interstate commerce or engaged in handling, receiving,

selling, or otherwise working on goods or material that have been moved in or produced for

interstate commerce.

       20.     Together with Defendant Charter Central, LLC, Charter Foods employed (or acted

in the interest of an employer towards) Plaintiff and (directly or indirectly, jointly or severally)

controlled and directed the terms of her employment and compensation.

       21.     Upon information and belief, Charter Foods operated in concert and together

through related activities with Charter Central, LLC, as here relevant, so that the actions of one

may be imputed to the other and/or so that they operate as joint employers within the meaning of

the FLSA.

       22.     As Plaintiff’s employer, Charter Foods and Charter Central, LLC jointly had the

power to, and did, control the terms and conditions of Plaintiff’s employment, as described herein,

including the terms and conditions relating to Plaintiff’s claims.


                                                 4
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 5 of 18




       23.    Based on the aforementioned and the detailed allegations contained herein, Charter

Foods jointly employed Plaintiffs with Charter Central, LLC.

       24.    At all relevant time, Charter Foods has had gross revenues exceeding $500,000.00.

Defendant Charter Central, LLC

       25.    Charter Foods, Inc. is a Tennessee corporation with its principal place of business

located at 1111 Gateway Service Park Road in Morristown, Tennessee. It shares the same

corporate headquarters as Defendant Charter Foods, Inc. and, upon information and belief, Robert

Jenkins is the President and Registered Agent of Charter Central.

       26.    Upon information and belief, Charter Central is a subsidiary of Defendant Charter

Foods, Inc. and, together, they jointly operate over 200 Taco Bell, Long John Silver’s, and KFC

locations.

       27.    At all relevant times, Charter Central employed or acted in the interest of an

employer towards Plaintiff and other similarly situated current and former AMs and, among other

things, maintained control, oversight and direction over Plaintiff and other AMs, including with

respect to timekeeping, payroll and other employment practices that applied to them.

       28.    Charter Central applies the same employment policies, practices, and procedures to

all AMs nationwide.

       29.    Charter Central is a covered employer within the meaning of the FLSA because,

among other things, it employs individuals, including Plaintiff, who are engaged in interstate

commerce or in the production of goods for interstate commerce or engaged in handling, receiving,

selling, or otherwise working on goods or material that have been moved in or produced for

interstate commerce.

       30.    Together with Defendant Charter Foods, Inc, Charter Central employed (or acted


                                                5
            Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 6 of 18




in the interest of an employer towards) Plaintiff and (directly or indirectly, jointly or severally)

controlled and directed the terms of her employment and compensation.

        31.     Upon information and belief, Charter Central operated in concert and together

through related activities with Charter Foods, Inc., as here relevant, so that the actions of one may

be imputed to the other and/or so that they operate as joint employers within the meaning of the

FLSA.

        32.     As Plaintiff’s employer, Charter Central and Charter Foods, Inc. jointly had the

power to, and did, control the terms and conditions of Plaintiff’s employment, as described herein,

including the terms and conditions relating to Plaintiff’s claims.

        33.     Based on the aforementioned and the detailed allegations contained herein, Charter

Central jointly employed Plaintiffs with Charter Foods, Inc.

        34.     At all relevant time, Charter Central has had gross revenues exceeding $500,000.00.

                                 JURISDICTION AND VENUE

        35.     This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §§ 1331, 1332, 1337, and 29 U.S.C. § 216(b).

        36.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

        37.     Charter Foods is subject to personal jurisdiction in Pennsylvania. Charter Foods

purposefully availed itself of jurisdiction by operating restaurants in Pennsylvania.

        38.     Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. §

1391(b) since a substantial part of the events or omissions giving rise to the claims in this

Collective Action Complaint occurred within this District and because Plaintiff resides in this

District.


                                                 6
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 7 of 18




                             JOINT-EMPLOYER ALLEGATIONS

       39.     Based on the aforementioned and below allegations, Defendants Charter Foods and

Charter Central are so closely associated and intermingled that the actions of one can be imputed

to the other and, as a result, Charter Foods and Charter Central jointly employed Plaintiff.

       40.      For example, among other things Defendants have the same President; the same

corporate office in Morristown, Tennessee; the same website; the same restaurant job postings;

and the same management personnel.

       41.     First, upon information and belief, the President of both Charter Foods and Charter

Central is Robert Jenkins.

       42.     Second, Defendants’ corporate address is 1111 Gateway Service Park Road,

Morristown, Tennessee 37813. This is the same location that is reflected on Charter Foods’

LinkedIn profile. See https://www.linkedin.com/company/charter-foods-inc./about/ (last accessed

March 3, 2020) (noting that “Charter Foods, Inc.[] ... is located in Morristown, Tennessee” and

“[o]perat[es] in 12 states ... throughout the south and Northeast regions of the United States.”).

       43.     Third, Defendants’ website does not differentiate between Charter Foods and

Charter Central; rather, it refers only to “Charter Foods.” See http://charterfoodscareers.com/ (last

accessed March 3, 2020).

       44.     Fourth, Defendants’ website advertises hourly and management careers (such as

AMs) at Charter Foods stores in 12 states, including Pennsylvania. Id. Charter Foods, Inc. also

recruits employees on LinkedIn, including for stores located in Pennsylvania.                    See

https://www.linkedin.com/jobs/search/?currentJobId=1757218271&keywords=charter%20foods

(last accessed March 3, 2020).




                                                 7
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 8 of 18




        45.    Fifth, Charter Foods’ management personnel hold themselves out to the world as

working for Charter Foods. See e.g., https://www.linkedin.com/in/michael-ondish-24131b168/

(LinkedIn profile for Michael Ondish reflecting his job title as “District Manager at Charter Foods,

Inc.”    in   the    greater    Pittsburgh     area)   (last    accessed     March     3,    2020);

https://www.linkedin.com/in/walter-drissel-9a7a90ab/ (LinkedIn profile for Walter Drissell

reflecting his job title as Market Coach at Charter Foods, Inc.” in Pittsburgh, Pennsylvania) (last

accessed March 3, 2020); and https://www.linkedin.com/in/steve-mcilveen-661682155/ (LinkedIn

profile for Steve McIlveen reflecting his job title as “Area Coach Charter Foods, Inc.” in the

Johnstown, Altoona, and Harrisburg, Pennsylvania regions) (last accessed March 3, 2020).

        46.    In addition, Katy Potts is a “Benefits Associate at Charter Foods, Inc.” who, among

other things is “responsible for weekly payroll for over 200 fast food restaurant locations and all

employees.” See https://www.linkedin.com/in/katy-potts-b9394331/ (last accessed March 3,

2020). Finally, Joe Naill is a “Corporate Recruiter at Charter Foods” and, in that role, he has

advertised job positions for restaurants located in Pittsburgh, West Virginia, and New Hampshire.

See https://www.linkedin.com/in/joe-naill-1760b111/ (last accessed March 3, 2020).

        47.    Upon information and belief, Defendants jointly orchestrated and directed the

hiring of Plaintiff and the members of the putative AM Collective, as evidenced by, among other

things, the integration of their management personnel and payroll service (as described above).

        48.    Upon information and belief, Defendants jointly orchestrated and directed the

discipline, firing and supervision of Plaintiff and the members of the putative AM Collective,

including those who worked at stores outside Pennsylvania.




                                                 8
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 9 of 18




       49.     As closely associated and intermingled entities, upon information and belief

Defendants required or permitted Plaintiff and the members of the putative AM Collective to hold

themselves out to the world as employees of Defendants.

       50.     Upon information and belief, Plaintiff’s job duties and those of the members of the

putative AM Collective, as detailed above and below, were assigned and monitored by, among

others, Defendants’ management and corporate personnel. As President of Defendants, Mr.

Jenkins likely was involved in the decision to maintain the exempt classification of Plaintiff and

Defendants’ employees, including AMs, such that Charter Foods has significant control over the

employment conditions of Plaintiff and the members of the putative AM Collective.

       51.     In addition, upon information and belief Messrs. Ondish, Drissell, and McIlveen

assigned and monitored the work of some of the members of the putative AM Collective, such that

Charter Foods has significant control over their employment conditions.

       52.     Further, upon information and belief, Charter Foods dictated or acquiesced to

Plaintiff and the members of the putative AM Collective not receiving overtime compensation for

all hours worked in excess of forty (40) in a workweek because, at a minimum, it permitted its

management personnel, administrative staff, and corporate offices to be used for, among other

things, management of Defendants stores (including in Pennsylvania), recruitment of employees

(also including in Pennsylvania) and payroll purposes (including for employees working in

Pennsylvania). Similarly, Robert Jenkins is President of both Charter Foods and Charter Central.

       53.     Moreover, upon and information, Defendant Charter Foods maintained the

employment records for Plaintiff and the members of the putative AM Collective because their

pay was administered by individuals working in its corporate office.




                                                9
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 10 of 18




       54.     Based on the facts alleged herein, Defendants exerted significant control over

Plaintiff and the members of the putative AM Collective.

       55.     Accordingly, Defendants were employers for purposes of the FLSA because they

acted directly and indirectly in the interest of an employer in relation to Plaintiff and the members

of the putative AM Collective, as described herein, including in connection with the following:

their hiring; the terms and conditions of their employment, including compensation and method of

payment; the assignment and supervision of job duties to them; and the creation and maintenance

of personnel-related records.

                           GENERAL FACTUAL ALLEGATIONS

       56.     Charter Foods is a privately held corporation with its headquarters located in

Morristown, Tennessee.

       57.     Charter Foods owns and operates over 200 “Taco Bell,” “Long John Silver’s,” and

“KFC” franchised restaurants in twelve (12) states throughout the south and northeast regions of

the country, including Pennsylvania.

       58.     Upon information and belief, Charter employs AMs at each its Taco Bell

restaurants.

       59.     Charter Foods maintains strict control, oversight, and discretion over the operation

of its restaurants, including its employment practices with respect to Plaintiff and the members of

the putative AM Collective.

       60.     Plaintiff’s work and the work of the members of the putative AM Collective was

performed in the normal course of Charter Foods’ business and was integrated into it.




                                                 10
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 11 of 18




       61.     Consistent with Charter Foods’ policy, pattern and/or practice, Plaintiff and the

members of the putative AM Collective worked in excess of forty (40) hours per workweek

without being paid overtime compensation. Upon information and belief, AMs are scheduled to

work at least 50 hours each workweek, however, in reality AMs work more hours each workweek.

       62.     All of the work that Plaintiff and the members of the putative AM Collective

performed has been assigned by Charter Foods, who is aware of the work they performed. This

work required little skill and no capital investment. Nor did it include managerial responsibilities,

or the exercise of meaningful independent judgment and discretion.

       63.     Pursuant to a centralized, company-wide policy, pattern and/or practice, Charter

Foods classifies all AMs as exempt from the overtime provisions of the FLSA.

       64.     The primary job duties of Plaintiff and the members of the putative AM Collective

did not include hiring, firing, or disciplining other employees.

       65.     The primary job duties of Plaintiff and the members of the putative AM Collective

did not materially differ from the job duties of non-exempt hourly paid employees.

       66.     The primary job duties of Plaintiff and the members of the putative AM Collective

did not include the exercise of meaningful independent discretion with respect to their duties.

       67.     The primary job duties of Plaintiff and the members of the putative AM Collective

were manual and/or clerical in nature. The performance of manual and/or clerical labor occupied

the majority of the working hours of Plaintiff and the members of the putative AM Collective.

       68.     Plaintiff and the members of the putative AM Collective are similarly situated in

that they have substantially similar job duties and are subject to Charter Foods’ common

compensation policies, patterns, and/or practices.

       69.     Upon information and belief, Charter Foods did not perform a person-by-person


                                                 11
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 12 of 18




analysis of Plaintiff and the members of the putative AM Collective’s job duties when making the

decision to classify AMs as exempt from overtime under the FLSA.

       70.     Due to the foregoing, Charter Foods failure to pay overtime wages for work

performed by Plaintiff and the members of the putative AM Collective in excess of forty (40) hours

per week was willful.

       71.     The work performed by Plaintiff and the members of the putative AM Collective

constitutes compensable work time under the FLSA and was not preliminary, postliminary or de

minimis.

       72.     Charter Foods’ unlawful conduct has been widespread, repeated, and consistent.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

       73.     Plaintiff brings the First Cause of Action, 29 U.S.C. § 216(b), on behalf of herself

and the putative AM Collective.

       74.     At all relevant times, Plaintiff and the members of the putative AM Collective were

engaged in commerce and/or the production of goods for commerce within the meaning of 29

U.S.C. §§ 203(e) and 207(a).

       75.     Charter Foods is an employer of Plaintiff and the members of the putative AM

Collective and is engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 203(e) and 207(a).

       76.     At all relevant times, Plaintiff and the members of the putative AM Collective were

employees within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

       77.     Charter Foods has failed to pay Plaintiff and the members of the putative AM

Collective overtime compensation to which they are entitled under the FLSA.

       78.     Charter Foods has failed to keep accurate records of time worked by Plaintiff and


                                                12
         Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 13 of 18




the members of the putative AM Collective.

        79.     Defendants are liable under the FLSA for, among other things, failing to properly

compensate Plaintiff and the members of the putative AM Collective.

        80.     Consistent with Defendants’ policy and pattern or practice, Plaintiff and the

members of the putative AM Collective were not paid overtime compensation when they worked

beyond forty (40) hours in a workweek.

        81.     All of the work that Plaintiff and the members of the putative AM Collective

performed has been assigned by Defendants, and/or Defendants have been aware of such work.

        82.     As part of their regular business practice, Defendants have intentionally, willfully,

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the members of the putative AM Collective. This policy and pattern or practice

includes, but is not limited to:

                (a)    willfully failing to pay Plaintiff and the members of the putative AM
                       Collective premium overtime wages for hours that they worked in excess of
                       forty (40) hours per workweek;

                (b)    willfully misclassifying Plaintiff and the members of the putative AM
                       Collective as exempt from the overtime protections of the FLSA; and

                (c)    willfully failing to record all of the time that its employees, including
                       Plaintiff and the members of the putative AM Collective, worked for the
                       benefit of Defendants.

        83.     Defendants are aware or should have been aware that federal law required them to

pay Plaintiff and the members of the putative AM Collective overtime compensation for all hours

worked in excess of forty (40) in a workweek.

        84.     Plaintiff and the members of the putative AM Collective perform or performed the

same primary duties.

        85.     Defendants’ unlawful conduct has been widespread, repeated, and consistent.

                                                 13
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 14 of 18




                               FIRST CAUSE OF ACTION
                    Fair Labor Standards Act: Unpaid Overtime Wages
                   (Brought on Behalf of Plaintiff and the AM Collective)

       86.     Plaintiff realleges and incorporates by reference the above allegations.

       87.     Charter Foods has engaged in a widespread policy, pattern or practice of violating

the FLSA in regard to Plaintiff and the members of the putative AM Collective, as detailed in this

Collective Action Complaint.

       88.     Upon information and belief, Charter Foods established labor budgets to cover

labor costs for the Taco Bell restaurants in which Plaintiff and the members of the putative AM

Collective worked. However, Charter Foods did not provide sufficient money in the labor budgets

to cover all hours needed to complete the necessary non-exempt tasks in each restaurant.

       89.     Charter Foods knew or recklessly disregarded the fact that their underfunding of

restaurant labor budgets resulted in Plaintiff and the members of the putative AM Collective (who

were not paid overtime) working more than forty (40) hours in a workweek without receiving any

overtime compensation. This allowed Charter Foods to avoid paying additional wages (including

overtime) to the non-exempt, restaurant-level employees.

       90.     Because Charter Foods underfunded restaurant labor budgets, which in turn limited

the amount of money available to pay non-exempt employees to perform manual and customer

service tasks, AMs were required to – and did – perform these non-exempt tasks.

       91.     In fact, the performance of non-management work was the primary duty of Plaintiff

and the members of the AM Collective. These primary duties included serving customers,

preparing food, working the drive-thru, counting inventory, unloading trucks, and cleaning the

restaurant.

       92.     Charter Foods knew, by virtue of the fact that its upper level management


                                                14
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 15 of 18




employees (as its authorized agents) actually saw Plaintiff and the members of the AM Collective

primarily perform manual labor and non-exempt duties, that Plaintiff and other similarly situated

AMs were not performing activities that complied with any FLSA exemption. Inasmuch as

Charter Foods is a substantial corporate entity aware of its obligations under the FLSA, it acted

willfully or recklessly in failing to classify Plaintiff and other similarly situated AMs as non-

exempt employees.

       93.     Upon information and belief, and as part of its regular business practices, Charter

Foods has intentionally, willfully and repeatedly engaged in a pattern, practice and/or policy of

violating the FLSA with respect to Plaintiff and the members of the putative AM Collective. This

policy and pattern or practice includes but it is not limited to:

               (a)     willfully misclassifying Plaintiff and the members of the putative AM
                       Collective as exempt from the requirements of the FLSA;

               (b)     willfully failing to pay Plaintiff and the members of the AM Collective
                       overtime wages for all hours they worked in excess of forty (40) hours per
                       week; and

               (c)     willfully failing to provide enough money in its restaurant-level labor
                       budgets.

       94.     Charter Foods’ unlawful conduct, as described above, was willful and/or in reckless

disregard of the applicable wage and hour laws pursuant to Charter Foods’ centralized, company-

wide policy, pattern, and/or practice of attempting to minimize labor costs by violating the FLSA.

       95.     As further evidence of its willful or reckless failure to classify Plaintiff and the

members of the AM Collective as non-exempt employees, Charter Foods has uniformly failed to:

(a) accurately track or record actual hours worked by Plaintiff and the members of the putative

AM Collective; and (b) provide Plaintiff and the members of the putative AM Collective with a

method to accurately record the hours they actually worked.


                                                  15
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 16 of 18




       96.     Charter Foods did not make a good faith effort to comply with the FLSA with

respect to its timekeeping and compensation of Plaintiff and the members of the putative AM

Collective.

       97.     Charter Foods was or should have been aware that the FLSA required it to pay

employees performing non-exempt duties an overtime premium for hours worked in excess of

forty (40) per week.

       98.     Charter Foods is liable under the FLSA for, inter alia, failing to properly

compensate Plaintiff and the members of the putative AM Collective for all hours worked in excess

of forty (40) in a workweek.

       99.     Upon information and belief, there are more than 100 similarly situated current and

former AMs who have been underpaid in violation of the FLSA and who would benefit from the

issuance of a court-supervised notice of this lawsuit and the opportunity to join it. Thus, notice

should be sent to the members of the putative AM Collective, pursuant to 29 U.S.C. § 216(b).

       100.    The members of the putative AM Collective are known to Charter Foods, are

readily identifiable, and can be located through Charter Foods’ records.

       101.    Because Charter Foods’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255, as it may be further extended or tolled

by agreement, equity or operation of law.

       102.    As a result of Charter Foods’ willful violations of the FLSA, Plaintiff and the

members of the putative AM Collective have suffered damages by being denied overtime

compensation in accordance with the FLSA, in amounts to be determined at trial, and are entitled

to recovery of such amounts, as well as liquidated damages and attorneys’ fees, pursuant to 29

U.S.C. § 216(b).


                                                16
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 17 of 18




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the members of the putative AM

Collective pray for the following relief:

       1.      Designation of this action as an FLSA collective action on behalf of Plaintiff and

               the members of the putative AM Collective, and prompt issuance of notice pursuant

               to 29 U.S.C. § 216(b) to all similarly situated members of the AM Collective,

               apprising them of the pendency of this action, permitting them to assert timely

               FLSA claims in this action by filing individual Consents to Join pursuant to 29

               U.S.C. § 216(b), and tolling of the statute of limitations;

       2.      An award of unpaid overtime compensation for all hours worked in excess of forty

               (40) in a workweek at a rate of time and one-half of the regular rate of pay due

               under the FLSA using the following common methodology for calculating

               damages: ((Annual Salary ÷ 52) ÷ 40) x Total Number of Overtime Hours Worked

               x 1.5);

       3.      An award of liquidated damages under the FLSA as a result of Charter Foods

               willful failure to pay for all hours worked in excess of forty (40) in a workweek at

               a rate of time and one-half of the regular rate of pay;

       4.      An award of damages representing Charter Foods share of FICA, FUTA, state

               unemployment insurance, and any other required employment taxes;

       5.      An award of a service payment to Plaintiff;

       6.      An award of pre-judgment and post-judgment interest;

       7.      An award of costs and expenses of this action, together with reasonable attorneys’

               fees to Plaintiff’s counsel pursuant to the FLSA;


                                                 17
        Case 2:20-cv-00049-RJC Document 15 Filed 03/03/20 Page 18 of 18




       8.      An injunction requiring Charter Foods to cease its practice of violating the FLSA

               in the future;

       9.      Issuance of a declaratory judgment that the practices complained of in this

               Collective Action Complaint are unlawful and/or willful under the FLSA; and

       10.     Such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Collective Action Complaint.

Dated: March 3, 2020                         s/ Jason Conway________________
                                             Jason Conway (PA 317113)
                                             CONWAY LEGAL, LLC
                                             1700 Market Street, Suite 1005
                                             Philadelphia, PA 19103
                                             Telephone: (215) 278-4782
                                             Fax: (215) 278-4807
                                             jconway@conwaylegalpa.com

                                             Daniel C. Levin (PA 80013)
                                             LEVIN, SEDRAN & BERMAN LLP
                                             510 Walnut Street, Ste. 500
                                             Philadelphia, PA 19106
                                             Telephone: (215) 592-1000
                                             Fax: (215) 592-4663
                                             dlevin@lfsblaw.com

                                             Attorneys for Plaintiff and the Putative AM
                                             Collective




                                                18
